       Case: 3:19-cv-00826-wmc Document #: 27 Filed: 11/13/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

RAYMOND MILLER,

                            Plaintiff,                           OPINION AND ORDER
       v.
                                                                      19-cv-826-wmc
SOO LINE RAILROAD COMPANY,

                            Defendant.


       In this civil action, plaintiff Raymond Miller asserts a claim under the Federal

Employers Liability Act, 42 U.S.C. § 56 et seq., against defendant Soo Line Railroad

Company, alleging that he injured his knee on or about October 10, 2016, due at least in

part to Soo Line’s negligence. (Compl. (dkt. #1).) Although not brought to the court’s

attention until recently by way of defendant’s motion to dismiss for lack of prosecution

(dkt. #12), plaintiff’s participation in this case apparently faltered after the filing of the

complaint and participation in the court’s preliminary pretrial conference order. The court

held a hearing on that motion via Zoom on November 13, 2020, at which the parties

appeared by counsel. For the reasons provided on the record at that hearing, the court

must deny defendant’s motion to dismiss, but will revisit its decision if plaintiff does not

significantly ramp up his efforts to prosecute this case and comply with his discovery

obligations as described below.



                                     BACKGROUND

       Plaintiff Raymond Miller filed this lawsuit on October 4, 2019, asserting one claim

under the Federal Employers Liability Act, 45 U.S.C. § 51 et seq., against defendant Soo
       Case: 3:19-cv-00826-wmc Document #: 27 Filed: 11/13/20 Page 2 of 5




Line Railroad Company. (Dkt. #1.) Specifically, Miller alleges that on October 10, 2016,

he stepped in a hole and permanently injured his right knee while working on a section of

rail in Soo Line’s La Crosse rail yard. Miller further alleges that Soo Line was negligent in

various ways (e.g., failing to provide a reasonably safe place to work; requiring Miller to

perform work on a rush basis; failing to provide proper supervision, direction and

instruction; failing to provide sufficient man power, etc.).

       Defendant answered the complaint on December 6, 2019 (dkt. #4), and Judge

Crocker held a preliminary pretrial conference on January 10, 2020, establishing a

dispositive motion deadline of November 13, 2020, and a trial date of April 19, 2021 (dkt.

#9). Until recently, there have been no filings from the parties (other than an unopposed

motion to correct the name of the defendant). On October 8, 2020, defendant filed the

present motion to dismiss for lack of prosecution. (Dkt. #12.) In the supporting brief and

declaration by defendant’s counsel with attached materials, defendant represents that the

last time plaintiff participated in this case in any meaningful way was at the preliminary

pretrial conference. Soo Line served interrogatories and requests for production on March

6, 2020. Having received no response, Soo Line’s attorney followed up on April 21, 2020,

and May 7, 2020. At that time, plaintiff’s counsel assured defendant’s counsel that he

would “get on it,” and that responses, including medical authorizations, would be shortly

provided.

       Instead, on July 31, 2020, plaintiff’s counsel reached out to defendant’s counsel to

seek an extension of the expert witness deadline, that was set for July 31. In a subsequent

phone conversation, defendant’s counsel again expressed frustration about the lack of


                                              2
       Case: 3:19-cv-00826-wmc Document #: 27 Filed: 11/13/20 Page 3 of 5




discovery responses. In exchange for defendant’s promise to provide responses by August

14, 2020, Soo Line agreed to extend the expert disclosure deadline to September 25, 2020.

(Incidentally, that date has passed and plaintiff did not disclose any experts.)

       On August 14, plaintiff’s counsel next emailed defendant’s counsel that he expected

to receive discovery responses from his client over the weekend and would serve them the

beginning of the following week. After receiving no discovery, defendant’s counsel followed

up with plaintiff’s counsel again on August 25, and received no response. After plaintiff

let his extended deadline to disclose experts pass without doing so, defendant filed its

motion to dismiss.

                                            OPINION

       In a remarkable understatement, plaintiff “concedes that he has been slow in

responding to Defendant’s written discovery requests,” but “denies that the delay was

intentional,” whatever that means. (Pl.’s Resp. (dkt. #19) 1.) Plaintiff further contends

that he produced all of the medical and hospital records in his possession on July 31, 2020,

but acknowledges that the production did not contain certain records. He also stated that

he responded to interrogatories and requests for production and tendered medical release

authorizations on October 15, 2020.

       In reply, defendant attaches plaintiff’s responses. Even a cursory review illustrates

how far plaintiff’s interrogatory responses fall short of good faith responses to what are

standard, reasonable questions in a personal injury case. For example, Interrogatory No. 5

asks plaintiff to “state in detail” how the accident occurred; identify all persons with

knowledge of the incident; identify Soo Line employees who caused or contributed to the


                                             3
       Case: 3:19-cv-00826-wmc Document #: 27 Filed: 11/13/20 Page 4 of 5




incident; and the specific acts or omissions that contributed to the incident. Yet Miller

responded, “I stepped in a hole while doing a rush job.” (Bialzik Decl. Ex. A (dkt. #23-1)

3.)   When asked to “describe in detail” his injury, he answered, “I have no medical

background and lack the expertise to accurately describe all of my injuries. In general, I

sustained an injury to my right knee and underwent right knee replacement surgery.“ (Id.)

Worse in response to discovery requests, plaintiff mostly responded, “None at this time;

investigation continues.” (See, e.g., id., Ex. B (dkt. #23-2) 7.)

       The record as described above establishes that plaintiff has failed to engage in good

faith in his discovery obligations.     This failure is indefensible.     On the other hand,

defendant’s failure to bring this issue to the court’s attention sooner through a motion to

compel, and instead waiting to bring this motion to dismiss approximately one month

before the dispositive motion deadline, is inexplicable. While the court is disinclined to

dismiss the case based on this record without having previously warned plaintiff of the

precarious position of his case, the court cannot stress enough that plaintiff must do better

going forward and must remedy immediately his failure to engage in good faith in discovery.

Otherwise, the court will revisit the decision not to dismiss his case.

       In an effort to get this case back on track, plaintiff is directed to produce all relevant

medical records and supplement his discovery responses by November 20, 2020.

Defendant must also make its own independent effort to do so in light of the medical

releases recently provided by plaintiff. Regardless, plaintiff must sit for a deposition on or

before November 30, 2020. To accommodate defendant, the court will also extend the

dispositive motion deadline to December 30, 2020. All other deadlines, including the April


                                               4
       Case: 3:19-cv-00826-wmc Document #: 27 Filed: 11/13/20 Page 5 of 5




19, 2021, trial date, remain in place.



                                         ORDER

       IT IS ORDERED that:

       1) Defendant Soo Line Railroad Company’s motion to dismiss for lack of
          prosecution (dkt. #12) is DENIED without prejudice.

       2) Plaintiff is directed to (a) produce all relevant medical records and supplement
          his discovery responses by November 20, 2020; and (b) sit for a deposition on
          or before November 30, 2020.

       3) The dispositive motion deadline is extended to December 30, 2020. All of the
          other deadlines and the trial date remain in place.

       Entered this 13th day of November, 2020.

                                         BY THE COURT:


                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                            5
